DETAILED ACTION
This is on the merits of Application No. 16/634992, filed on 01/29/2020. Claims 1-2, 4-11, and 13-21 are pending. Claims 11, 13-14, and 17-18 are withdrawn. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4-10, 15-16, and 19-21 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 06/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/29/2021 is withdrawn.  Claims 11, 13-14, and 17-18, directed to a different species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-11, and 13-21 are allowed.
The prior art of record does not disclose nor render obvious the limitations of claim 1. Particularly, wherein the engaging element is arranged between the pressed surface and an output member side engaging portion provided on the output member, and causes an input member side engaging portion provided at a portion of an end surface of the input member and separated in a radial direction from a center of rotation of the input member to engage with an engaging element side input engaging portion provided in the engaging element to enable movement of the engaging element toward or away from the pressed surface. 
While Greene (US 3051282) discloses an input member side engaging portion, this portion does not engage with an engaging element side input engaging portion provided in the engaging element to enable movement of the engaging element toward or away from the pressed surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY HANNON/Primary Examiner, Art Unit 3659